Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 1 of 12 PageID #: 1937



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     BEAUMONT DIVISION

   RALPH LYNN FERGUSON, JR.,

                   Plaintiff,
   vs.                                                               No.1:16-CV-00272-MAC

   ERIC MARCINE DUNN, ET AL.,

                   Defendants.


          REPORT AND RECOMMENDATION GRANTING DEFENDANT DUNN’S
                      MOTION FOR SUMMARY JUDGMENT
          This case is assigned to the Honorable Marcia A. Crone, United States District Judge, and

   referred to the undersigned United States Magistrate Judge for pretrial management. Pending

   before the court is Defendant Eric Marcine Dunn’s (Dunn) “Motion for Summary Judgment with

   Brief in Support.” Doc. No. 184. On November 2, 2018, pro se Plaintiff Ralph Lynn Ferguson,

   Jr. (Ferguson) filed a response to the motion. Doc. No. 198. On December 11, 2018, Dunn filed

   a reply. Doc. No. 200. Thereafter, on December 20, 2018, Ferguson filed a sur-reply. Doc. No.

   201. After reviewing the motion and responses, the undersigned recommends granting the motion

   because Ferguson has failed to show a genuine dispute of material fact that Dunn’s search or

   seizure of his vehicle was unconstitutional.

                                         I.       BACKGROUND
          On August 5, 2014, Ferguson was driving in Newton County, Texas, when he was stopped

   by Dunn, a Texas Department of Public Safety (DPS) Trooper, for allegedly failing to wear a

   seatbelt properly. Doc. No. 123, at 5. Despite Dunn’s request to do so, Ferguson did not identify

   himself or produce his driver’s license during the stop. Id. at 9. Dunn radioed for the aid of other
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 2 of 12 PageID #: 1938



   officers, and eventually Dunn broke the window on Ferguson’s vehicle and arrested Ferguson. Id.

   Ferguson’s vehicle was searched, seized, and towed. Id. at 11. Ferguson was transported to the

   Newton County Jail, and he posted bond the following day. Id. The grand jury declined to indict

   Ferguson on a felony charge, and eventually the district attorney dismissed the only remaining

   misdemeanor charge. Id. at 15. In connection with these events, Ferguson brought various federal

   and state law claims against five DPS Troopers (including Dunn), one Newton City Police Officer,

   one court-appointed defense attorney, two jailers, two judges, one clerk of court, two district

   attorneys, and three employees of the tow truck company. See generally Doc. No. 1 (original

   complaint); see also Doc. No. 123 (operative complaint).

          On June 1, 2018, the court dismissed all of the claims against the various Defendants except

   for the two claims brought against Dunn for allegedly violating Ferguson’s Constitutional rights,

   pursuant to 42 U.S.C. § 1983. See Doc. No. 174, at 2–3. Thus, the only remaining claims in the

   suit are Ferguson’s Fourth Amendment unlawful seizure and Fourth Amendment unlawful search

   claims against Dunn. See Id. at 3. In response to Ferguson’s claims, Dunn asserts the defense of

   qualified immunity. Doc. No. 184, at 2.

                                      II.     LEGAL STANDARD
          Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is appropriate

   if “the movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); Anderson v. Liberty Lobby, Inc,

   477 U.S. 242, 248 (1986); Ramirez v. United of Omaha Life Ins. Co., 872 F.3d 721, 725 (5th Cir.

   2017). When evaluating claims for relief involving alleged constitutional violations, Section 1983

   provides a cause of action against any person acting under color of state law who deprives another

   person of rights secured by the Constitution and laws of the United States. 42 U.S.C. § 1983. In

   order to state a claim for relief under § 1983, “a plaintiff must (1) allege a violation of a right

                                                2 of 12
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 3 of 12 PageID #: 1939



   secured by the Constitution or laws of the United States and (2) demonstrate that the alleged

   deprivation was committed by a person acting under color of state law.” Whitley v. Hanna, 726

   F.3d 631, 638 (5th Cir. 2013).

          But a qualified immunity defense alters the usual summary judgment burden of proof.

   Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). Qualified immunity shields government

   officials from liability for civil damages insofar as their conduct does not violate clearly

   established statutory or constitutional rights of which a reasonable person would have known.

   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). This immunity protects “all but the plainly

   incompetent or those who knowingly violate the law,” unless existing precedent places the

   statutory or constitutional question beyond debate. Morgan v. Swanson, 659 F.3d 359, 371 (5th

   Cir. 2011) (en banc) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

          Once a defendant invokes qualified immunity, the burden shifts to the plaintiff to show that

   the defense is not available. Kovacic v. Villarreal, 628 F.3d 209, 211 (5th Cir. 2010). If a “section

   1983 defendant pleads qualified immunity and shows he is a government official whose position

   involves the exercise of discretion, the plaintiff then has the burden to ‘rebut this defense by

   establishing that the official’s allegedly wrongful conduct violated clearly established law.’” Id.

   (quoting Salas v. Carpenter, 980 F.2d 299, 306 (5th Cir. 1992)). The official is not required to

   show that he did not violate clearly established federal rights, rather the burden is placed upon the

   plaintiff. Id. Despite the plaintiff bearing the burden of negating qualified immunity, all inferences

   are drawn in his favor. See Brown, 623 F.3d at 253.

          The qualified immunity defense consists of two prongs: (1) whether an official’s conduct

   violated a constitutional right of the plaintiff, and (2) whether the right was clearly established at

   the time of violation. Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009). If the official’s actions



                                                  3 of 12
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 4 of 12 PageID #: 1940



   clearly violate an established constitutional right, the court must then ask whether qualified

   immunity is still appropriate based on whether his actions were “objectively reasonable” in light

   of law which was clearly established at the time of the disputed action. Collins v. Ainsworth, 382

   F.3d 529, 537 (5th Cir. 2004). “Whether an official’s conduct is objectively reasonable is a

   question of law for the court, not a matter of fact for the jury.” Brown v. Miller, 519 F.3d 231, 236

   (5th Cir. 2008). The unlawfulness of the defendant’s actions must have been readily apparent from

   sufficiently similar situations, but it is not necessary that the defendant’s exact act have been

   illegal. Id. at 236–37. An official’s actions must be judged in light of the circumstances that

   confronted him, without the benefit of hindsight. Brown v. Callahan, 623 F.3d at 523 (citing

   Graham v. Connor, 490 U.S. 386, 396–97 (1989)). Essentially, a plaintiff must allege facts

   sufficient to illustrate that no reasonable officer could have believed his actions were proper.

   Callahan, 623 F.3d at 523 (citing Babb v. Dorman, 33 F.3d 472, 477 (5th Cir. 1994)).

                                             III.     ANALYSIS
          As stated previously, the qualified immunity defense consists of two prongs: (1) whether

   an official’s conduct violated a constitutional right of the plaintiff, and (2) whether the right was

   clearly established at the time of violation. Morgan v. Swanson, 659 F.3d 359, 371 (5th Cir. 2011)

   (en banc) (quoting Ashcroft v. Al-Kidd, 563 U.S. 731, 735 (2011)). A court may conduct this

   inquiry in any sequence.

      A. Whether Dunn’s Conduct Violated Ferguson’s Constitutional Rights under the Fourth
         Amendment
          Ferguson claims that Dunn searched and seized his car in violation of the Fourth

   Amendment. The Fourth Amendment states “the right of the people to be secure in their persons,

   houses, papers, and effects, against unreasonable searches and seizures, shall not be violated. . .”




                                                    4 of 12
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 5 of 12 PageID #: 1941



   U.S. CONST. amend. IV. However, as discussed below, Dunn’s search and seizure of the vehicle

   did not violate Ferguson’s constitutional rights.

       i.        Fourth Amendment Unlawful Seizure of Vehicle Claim
             Ferguson argues that Dunn’s seizure of Ferguson’s vehicle was unlawful because it

   violated his rights under the Texas Transporation Code § 545.305. See Doc. No. 198, at 3. Section

   545.305, Removal of Unlawfully Stopped Vehicle, states that:

             A peace officer listed under Article 2.12, Code of Criminal Procedure, or a license
             and weight inspector of the department may remove or require the operator or a
             person in charge of a vehicle to move a vehicle from a highway if the vehicle: . . .
             (8) is operated by a person an officer arrests for an alleged offense and the officer
             is required by law to take the person into custody.

   As a preliminary matter, because section 1983 is only a remedy for violations of federal statutory

   and constitutional rights, a state actor’s violation of state law alone is not cognizable in a section

   1983 claim. See Woodard v. Andrus, 419 F.3d 348, 353 (5th Cir. 2005). Notwithstanding this

   legal obstacle, Ferguson claims that the seizure pursuant to § 545.305 was unlawful because the

   offense of Failure to Identify, TEX. PENAL CODE ANN. § 38.02(a) (West 2017), is “not authorized

   as a first offense arrest, therefor [sic] Dunn was not required to take Plaintiff into custody.” Doc.

   No. 198, at 3. As determined in the court’s prior order (Report and Recommendation, Doc. No.

   169 at 8–9; Order Adopting [169], Doc. No. 174), the arrest was proper and based on probable

   cause.1



             1
              Ferguson violated TEX. TRANSP. CODE ANN. § 521.025 and committed an arrestable offense when he
   refused to display his driver’s license. See Doc. No. 169, at 8–9. While Dunn wrongfully represented at the time of
   the arrest what he had probable cause to arrest Ferguson for, namely failure to identify instead of failure to produce
   his driver’s license, Dunn’s mistake does not negate the lawfulness of the arrest or his qualified immunity. See e.g.,
   Club Retro LLC v. Hilton, 568, F.3d 181, 206 (5th Cir. 2009) (If an officer reasonably but mistakenly believes that
   probable cause exists, he is still entitled to qualified immunity.). Ferguson argues that he “was under no obligation to
   produce a license on demand because [he has] not entered into a contract via a ‘driver license’ compelling [him] to
   produce a license on demand nor to waive [his] right not to identify.” Ferguson Sur-reply, Doc. No. 201, at 2. But
   the Transportation Code specifically requires that “[a] person required to hold a license under Section 521.021 shall:
   (1) have in the person’s possession . . . the class of driver’s license appropriate for the type of vehicle operated; and
   (2) display the license on the demand of a . . . peace officer.” TEX. TRANSP. CODE ANN. § 521.025(a)(1)–(2) (West

                                                           5 of 12
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 6 of 12 PageID #: 1942



           Although Ferguson’s arrest was lawful, it can still be accompanied by an unlawful seizure

   violating the Fourth Amendment. “Warrantless searches and seizures are ‘per se unreasonable

   unless they fall within a few narrowly defined exceptions.’” United States v. Kelly, 302 F.3d 291,

   293 (5th Cir. 2002). One such exception for warrantless seizure is the “community caretaking”

   exception that originated in the Supreme Court’s decision, South Dakota v. Opperman, 428 U.S.

   364 (1976).2       Following an arrest, an officer may impound an arrestee’s vehicle in certain

   circumstances. One of these circumstances is the public caretaking exception. “Public caretaking

   typically applies when the owner of the vehicle has been arrested while the vehicle is on the public

   streets.” Trent v. Wade, 776 F.3d 368, 387 n.13 (5th Cir. 2015). This exception allows police to

   impound the vehicle to protect the vehicle, its contents, and the surrounding roadways. Id. Thus,

   officers may impound vehicles in furtherance of public safety and community caretaking functions

   by seizing and removing vehicles that either impede traffic or threaten public safety and

   convenience. Opperman, 428 U.S. at 368; United States v. McKinnon, 681 F.3d 203, 209–10 (5th

   Cir. 2012) (finding that a police officer’s decision to impound a vehicle was reasonable under the

   Fourth Amendment where the vehicle was parked in a public place and could have become a

   nuisance, and the vehicle could not be lawfully driven away from the scene).

           Dunn states in his affidavit that he “impounded Ferguson’s vehicle after his arrest to protect

   the vehicle, its contents, and the surrounding roadways,” which was conducted “in furtherance of

   public safety and community caretaking functions.” Doc. No. 184-2, at 2. Because Ferguson, as



   2017). Therefore, Ferguson’s argument that the arrest was unlawful and lacked probable cause causing the seizure to
   also be unlawful fails.
           2
              Ferguson asserts that South Dakota v. Opperman, 428 U.S. 364 (1976), and Trent v. Wade, 776 F.3d 368
   (5th Cir. 2015), do not apply because they do not “afford a caretaking function for cars that are parked due to law
   enforcement officer directive.” Doc. No. 198, at 5. However, these cases do apply because it discusses the standard
   for the warrantless seizure of a vehicle based upon the public caretaking exception.


                                                        6 of 12
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 7 of 12 PageID #: 1943



   the owner and only occupant of the vehicle, was arrested while the vehicle was on a public street,3

   Dunn argues that leaving the vehicle on the side of the road could have impeded traffic or

   threatened public safety and convenience. See Doc. No. 200, at 2. Ferguson responds by stating

   that since Dunn pulled Ferguson over, “[i]t is unreasonable to consider Plaintiff’s car [to be] in a

   hazardous location without considering the reason for the location which was initiated and

   controlled by Dunn.” Doc. No. 198, at 3.

             Yet, the pending question before the court is not whether Dunn’s stop was lawful, which

   has already been determined, (Doc. No. 169), but rather, whether the seizure of Ferguson’s vehicle

   following his arrest was unlawful. Ferguson failed to raise a genuine dispute of material fact that

   Dunn impounded the vehicle to protect it, its contents, and the public roadway in furtherance of

   the community caretaking function. Thus, Ferguson did not meet his burden of showing that a

   constitutional violation occurred. Therefore, the undersigned recommends dismissing Ferguson’s

   Fourth Amendment unlawful seizure claim with prejudice.

       ii.         Fourth Amendment Unlawful Search of Vehicle Claim
             Ferguson also claims that Dunn searched his car in violation of the Fourth Amendment

   because the search lacked “articulable suspicion, probable cause, or a warrant or consent.” Doc.

   No. 123, at 20. Warrantless searches without probable cause presumptively violate the Fourth

   Amendment unless an exception applies. 4 Dunn asserts that the search at issue was lawful because

   it constituted an “inventory search.” Doc. No. 184, at 3. Officers can perform reasonable



             3
                 The traffic stop was effectuated on Highway 190E. See Doc. No. 198, at 12.
            4
              Ferguson asserts that one of the exceptions conducted outside the judicial process without prior approval
   by judge or magistrate would “undoubtedly be § 545.305.” Doc. No. 198, at 5. But this is incorrect. The “specific and
   delineated exceptions” referenced include investigatory detentions, searches incident to a valid arrest, seizure of items
   in plain view, exigent circumstances, consent searches, vehicle searches, container searches, and searches in which
   the special needs of law enforcement make the probable cause requirement impracticable. See e.g., Tamez v. City of
   San Marcos, Texas, 118 F.3d 1085, 1093 (5th Cir. 1997).

                                                           7 of 12
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 8 of 12 PageID #: 1944



   inventory searches of an impounded vehicle if the search is conducted pursuant to standardized

   regulations and procedures. See Colorado v. Bertine, 479 U.S. 367, 375 (1987); Opperman, 428

   U.S. at 374. Thus, an inventory search of a seized vehicle is reasonable and not violative of the

   Fourth Amendment if it is conducted pursuant to standardized regulations and procedures that are

   consistent with (1) protecting the property of the vehicle’s owner, (2) protecting the police against

   claims or disputes over lost or stolen property, and (3) protecting the police from danger.

   McKinnon, 681 F.3d 203, 209–10 (5th Cir. 2012) (internal citations and quotations omitted).

           Ferguson acquiesces that “officers may conduct an inventory search when they lawfully

   impound a vehicle,” but the impound must be lawful. Doc. No. 198, at 6. (emphasis in original).

   As discussed above, the impoundment was lawful under the community caretaking exception. But

   Ferguson proceeds to argue that the search was “certainly not a ‘standard inventory search.’” Id.

   Ferguson relies on a “DPS Public Information Response: ‘Lost and Found THP-6 THP-3’” report

   (Doc. No. 198, at 11–12) to illustrate his point. Doc. No. 198, at 6. The report contains information

   about the arrest, including the location of the stop, Dunn’s credentials, and details about the

   vehicle. Id. at 11. Next to “Vehicle Inventory?” the response says “No.” Id. Thus, Ferguson

   asserts that if this was a standard inventory search, there would be a “paper trail somewhere and

   this is where that accounting would be lodged.” Id. at 6.

           However, Disc 1,5 which depicts the entire arrest with audio, shows Dunn conducting an

   inventory search. Doc. No. 92, Ex. 6; Doc. No. 123, at 9.6 Because there are “no allegations or

   indications that this videotape was doctored or altered in any way,” the undersigned finds that the



            5
              See Disc 1, at 50:30–51:01, 51:36–52:10 (Dunn informing other officers that he will conduct a vehicle
   inventory search); 56:05–1:19:44 (Dunn conducting vehicle inventory search and describing property as it is
   discovered).

           Ferguson’s Fifth Amended Complaint incorporated the attachment of the disc from Ferguson’s Second
           6

   Amended Complaint by reference. See Doc. No. 169, at 2, n. 1.

                                                      8 of 12
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 9 of 12 PageID #: 1945



   video shows Dunn performing a standard inventory search. See Scott v. Harris, 550 U.S. 372, 379

   (2009) (showing that a videotape of a car chase discredited factual issues raised by opposing parties

   as to what happened). Although Ferguson does not allege that the video was doctored or altered,

   he contends that it differs from what actually happened. See Doc. No. 198, at 6–7.

          Ferguson maintains that Dunn “searched Plaintiff’s car for evidence of criminal activity to

   justify Dunn’s statement during the encounter that Plaintiff would kill Dunn despite there being

   no justification to make such statement.” Id. at 7. He further claims that Dunn’s search of his

   vehicle’s engine compartment was not standard. See Ferguson Sur-reply, Doc. No. 201, at 9.

   (“Request 25: Admit or deny that it is not standard procedure to inventory a car’s engine

   compartment. Response: Admit.”). However, Dunn asserts that he “performed an inventory

   search to protect the contents of the vehicle” and that he “performed this search using standard

   procedures.” Dunn Affidavit, Doc. No. 184-2, at 2. Dunn had a lawful basis to take custody of

   the vehicle, he conducted the inventory search promptly and efficiently at the scene of the traffic

   stop, and he examined the exterior and interior of the vehicle in a reasonable manner to protect the

   contents of the vehicle. See Disc 1, 56:05–1:19:44. Any deviation from standard operating

   procedure, such as his brief examination of the the engine compartment, is negligible and minor.

   See United States v. Shaw, 578 F. App’x. 363, 366 (5th Cir. 2014) (per curiam) (showing that

   minor deviations from an inventory search’s standard procedure does not necessarily rise to a

   constitutional violation).

          Further, Ferguson’s allegations that Dunn conducted the search with the sole purpose to

   discover evidence that confirms that Ferguson is a “Republic of Texas type” (Doc. No. 201, at 5–

   6) does not change the outcome.




                                                 9 of 12
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 10 of 12 PageID #: 1946



          The reasonableness inquiry under the Fourth Amendment is an objective one,
          wholly divorced from the subjective beliefs of police officers. [S]o long as police
          do no more than they are objectively authorized and legally permitted to do, their
          motives in doing so are irrelevant and hence not subject to inquiry.

   See McKinnon, 681 F.3d at 210 (citing United States v. Castro, 166 F.3d 729, 734 (5th Cir. 1999)).

   Even if Dunn had an ulterior motive to search the vehicle, the inventory search was reasonable and

   remained within the parameters of the inventory search exception under the Fourth Amendment.

   Based on the totality of the circumstances, from the video of the traffic stop, Dunn’s affidavit, and

   applicable Supreme Court and Fifth Circuit case law, it is clear that Dunn conducted a valid

   inventory search.

          As a result, Ferguson does not meet his burden that Dunn violated his constitutional rights

   by conducting an inventory search of his vehicle, following his arrest and prior to the vehicle’s

   impound. The undersigned finds that Ferguson did not establish a violation of his Fourth

   Amendment rights because Dunn conducted a reasonable inventory search to protect the contents

   of Ferguson’s vehicle prior to impoundment. Therefore, the undersigned recommends dismissing

   Ferguson’s Fourth Amendment unlawful search claim with prejudice.

      B. Clearly Established Right at Time of Violation
          The facts Ferguson alleges do not establish a constitutional violation of search or seizure

   under the Fourth Amendment. Even if the undersigned found otherwise, Ferguson has still not

   shown a genuine dispute of material fact to defeat the second prong of Dunn’s qualified immunity

   defense—whether Dunn’s actions were objectively reasonable in light of the clearly established

   legal rules. Liability depends upon the “objective legal reasonableness” of the action assessed in

   light of the legal rules that were “clearly established” at the time it was taken. Anderson v.

   Creighton, 483 U.S. 635, 639 (1987). In order to violate what is clearly established, the “contours

   of the right must be sufficiently clear that a reasonable official would understand that what he is


                                                 10 of 12
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 11 of 12 PageID #: 1947



   doing violates that right.” Id. Therefore, the inquiry here is whether no reasonable officer would

   have impounded a vehicle following the arrest of its owner on a public street and inventoried its

   contents prior to doing so.

          Ferguson did not allege any facts, submit any evidence, or provide any legal authority

   illustrating that a reasonable officer would not have inventoried the vehicle’s contents or

   impounded the vehicle in accordance with public safety and community caretaking functions.

   Because Ferguson did not meet his burden to show that no reasonable officer would perform these

   acts, Dunn remains entitled to qualified immunity. Accordingly, the undersigned recommends

   dismissing Ferguson’s claims of violations of the Fourth Amendment for searching and seizing his

   vehicle following his arrest.

                                      IV.        RECOMMENDATION
          The undersigned recommends granting Defendant Dunn’s Motion for Summary

   Judgment” (Doc. No. 184) and dismissing Ferguson’s Fourth Amendment unlawful search and

   Fourth Amendment unlawful seizure claims against Dunn with prejudice.

                                            V.     OBJECTIONS
          Pursuant to 28 U.S.C. § 636(b)(1)(C) (Supp. IV 2011), each party to this action has the

   right to file objections to this Report and Recommendation. Objections to this Report must (1) be

   in writing, (2) specifically identify those findings or recommendations to which the party objects,

   (3) be served and filed within fourteen (14) days after being served with a copy of this Report; and

   (4) be no more than eight pages in length without leave of court to exceed the page limitation. See

   28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2); E.D. Tex. Civ. R. CV-72(c). A party who

   objects to this Report is entitled to a de novo determination by the United States District Judge of

   those proposed findings and recommendations to which a specific objection is timely made. See

   28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(3).

                                                  11 of 12
Case 1:16-cv-00272-MAC-ZJH Document 202 Filed 01/10/19 Page 12 of 12 PageID #: 1948



          A party’s failure to file specific, written objections to the proposed findings of fact and

   conclusions of law contained in this Report, within fourteen (14) days of being served with a copy

   of this Report, bars that party from: (1) entitlement to de novo review by the United States District

   Judge of the findings of fact and conclusions of law, see Rodriguez v. Bowen, 857 F.2d 275, 276–

   77 (5th Cir. 1988), and (2) appellate review, except on grounds of plain error, of any such findings

   of fact and conclusions of law accepted by the United States District Judge. See Douglass v. United

   Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996).


            SIGNED this 10th day of January, 2019.




                                                         _________________________
                                                         Zack Hawthorn
                                                         United States Magistrate Judge




                                                 12 of 12
